



109 HR 4798 IH: California Perchlorate Contamination


U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	

		I

		109th CONGRESS

		2d Session

		H. R. 4798

		IN THE HOUSE OF REPRESENTATIVES

		

			February 16, 2006

			Mr. Pombo introduced

			 the following bill; which was referred to the

			 Committee on Energy and

			 Commerce, and in addition to the Committee on

			 Transportation and

			 Infrastructure, for a period to be subsequently determined by

			 the Speaker, in each case for consideration of such provisions as fall within

			 the jurisdiction of the committee concerned

		

		A BILL

		To facilitate remediation of perchlorate contamination in

		  water sources in the State of California, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 California Perchlorate Contamination

			 Remediation Act.

		2.Purposes

			The purposes of

			 this Act are—

				(1)to provide grants

			 for remediation of perchlorate contamination of water sources and supplies

			 (including wellheads) in the State;

				(2)to provide grants

			 for research and development of perchlorate remediation technologies;

			 and

				(3)to express the

			 sense of Congress that the Administrator should establish a national drinking

			 water standard for perchlorate.

				3.Definitions

			In this

			 Act:

				(1)AdministratorThe

			 term Administrator means the Administrator of the Environmental

			 Protection Agency.

				(2)California water

			 authorityThe term California water authority means

			 a public water district, public water utility, public water planning agency,

			 municipality, or Indian tribe that is—

					(A)located in a region

			 identified under section 4(b)(3)(B); and

					(B)in operation as of

			 the date of enactment of this Act.

					(3)FundThe

			 term Fund means the California Perchlorate Cleanup Fund

			 established by section 4(a)(1).

				(4)StateThe

			 term State means the State of California.

				4.California

			 perchlorate remediation grants

			(a)Perchlorate

			 cleanup fund

				(1)EstablishmentThere

			 is established in the Treasury of the United States a fund, to be known as the

			 California Perchlorate Cleanup Fund, consisting of—

					(A)any amount

			 appropriated to the Fund under section 7; and

					(B)any interest

			 earned on investment of amounts in the Fund under paragraph (3).

					(2)Expenditures

			 from Fund

					(A)In

			 generalSubject to subparagraph (B), on receipt of a request by

			 the Administrator, the Secretary of the Treasury shall transfer to the

			 Administrator such amounts as the Administrator determines to be necessary to

			 provide grants under subsections (b) and (c).

					(B)Administrative

			 expensesAn amount not to exceed 0.4 percent of the amounts in

			 the Fund may be used to pay the administrative expenses necessary to carry out

			 this subsection.

					(3)Investment of

			 amounts

					(A)In

			 generalThe Secretary of the Treasury shall invest such portion

			 of the Fund as is not, in the judgment of the Secretary of the Treasury,

			 required to meet current withdrawals.

					(B)Interest-bearing

			 obligationsInvestments may be made only in interest-bearing

			 obligations of the United States.

					(C)Acquisition of

			 obligationsFor the purpose of investments under subparagraph

			 (A), obligations may be acquired—

						(i)on

			 original issue at the issue price; or

						(ii)by

			 purchase of outstanding obligations at the market price.

						(D)Sale of

			 obligationsAny obligation acquired by the Fund may be sold by

			 the Secretary of the Treasury at the market price.

					(E)Credits to

			 FundThe interest on, and the proceeds from the sale or

			 redemption of, any obligations held in the Fund shall be credited to and form a

			 part of the Fund.

					(b)Cleanup

			 grants

				(1)In

			 generalSubject to paragraph (3), the Administrator shall provide

			 grants to California water authorities, the total amount of which shall not

			 exceed $50,000,000, to pay the Federal share of the cost of activities relating

			 to cleanup of water sources and supplies (including wellheads) in the State

			 that are contaminated by perchlorate.

				(2)Federal

			 shareThe Federal share of the cost of an activity described in

			 paragraph (1) shall not exceed 50 percent.

				(3)Eligibility;

			 priority

					(A)EligibilityA

			 California water authority that the Administrator determines to be responsible

			 for perchlorate contamination shall not be eligible to receive a grant under

			 this subsection.

					(B)PriorityIn

			 providing grants under this subsection, the Administrator shall give priority

			 to an activity described in paragraph (1) that is carried out in 1 or more of

			 the following regions in the State:

						(i)The

			 Santa Clara Valley.

						(ii)A

			 region within the natural watershed of the Santa Ana River.

						(iii)The San Gabriel

			 Valley.

						(iv)Sacramento

			 County.

						(v)Any

			 other region that has a damaged water source as a result of perchlorate

			 contamination, as determined by the Administrator.

						(c)Research and

			 development grants

				(1)In

			 generalThe Administrator shall provide grants, the total amount

			 of which shall not exceed $8,000,000, to qualified non-Federal entities (as

			 determined by the Administrator) for use in carrying out research and

			 development of perchlorate remediation technologies.

				(2)Maximum amount

			 of grantThe amount of a grant provided under paragraph (1) shall

			 not exceed $1,000,000.

				5.Effect of

			 Act

			Nothing in this

			 Act affects any authority or program of a Federal or State agency in existence

			 on the date of enactment of this Act.

			6.Sense of

			 CongressIt is the sense of

			 Congress that the Administrator should establish a national drinking water

			 standard for perchlorate as soon as practicable after the date of enactment of

			 this Act.

		7.Authorization of

			 appropriationsThere is

			 authorized to be appropriated to carry out this Act $58,000,000, to remain

			 available until expended.

		

